Citation Nr: 1417345	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  10-44 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to an effective date prior to September 16, 2009 for the grant of service connection for right knee instability.

2. Entitlement to a total disability rating due to individual Unemployability (TDIU) for compensation purposes.


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from March 2006 to March 2009. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from October 2009 and October 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In April 2013, the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for clarification of a hearing request and scheduling of a VA examination.  

In November 2013, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of the hearing is associated with the claims file.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


 REMAND

Regrettably, the Board determines that a remand is necessary to allow for further development of the claims.  At his November 2013 hearing, the Veteran testified to having applied for and been denied disability benefits by the Social Security Administration (SSA).  Records associated with the Veteran's application for SSA disability are not in the claims file; therefore, the Board determines that the various treatment records, SSA evaluations, and any other documents related to the Veteran's application and denial of benefits should be requested from SSA.  See Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992).

In addition, the Board finds that there has not been substantial compliance with all of the Board's orders in the April 2013 remand. See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Specifically, the remand ordered that the Veteran was to be afforded a VA examination to assess his unemployability, but while he was provided individual examinations regarding service-connected disabilities of traumatic brain injury/headaches and hearing loss, he was not afforded the requested examination, and the requested opinion was not obtained.  Therefore, the appeal must also be remanded so that an opinion as to whether the Veteran is unable to obtain or maintain susbstantially gainful employment due solely to service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1. Request records from the SSA associated with the Veteran's application and denial of SSA benefits.  All requests and responses, positive and negative, must be documented in the claims file.

2. The Veteran must be provided an evaluation to determine the effect of his service-connected disabilities on his ability to secure or follow a substantially gainful occupation.  The claims file should be made available for review, and the report should reflect that such review occurred.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on the evidence of record, the evaluation of the Veteran, and with consideration of the Veteran's statements, the specialist must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities alone or acting in concert, preclude him from securing and following a substantially gainful occupation consistent with his education and occupational experience.  This opinion must be provided without consideration of either his nonservice-connected disabilities or age. 

A complete rationale for the opinion advanced must be provided

3. Notify the Veteran that he must report for the examination and cooperate in the development of the claim. Failure to report for a VA examination without good cause may result in denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2013).

4. After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal. If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his attorney, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



